Exhibit 10.15

(a)

 

AVNET, INC.

STANDARD TERMS AND CONDITIONS

FOR Restricted STOCK UNITS

 

These Standard Terms and Conditions for Restricted Stock Units (the “Standard
Terms and Conditions”) apply to any restricted stock units granted under the
Avnet, Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”) that are
identified as incentive or restricted stock units.

 

1.



TERMS OF STOCK UNITS

Provided that the Participant has accepted these Standard Terms and Conditions
on or before November 30, 2016, Avnet, Inc. (“Avnet”) has granted to the
Participant named in the attached award letter restricted stock units (the
“Incentive Stock Units”) covering the number of shares of its common stock (the
“Stock”) set forth in the award letter, subject to the conditions set forth in
these Standard Terms and Conditions, and the Plan.  For purposes of these
Standard Terms and Conditions and the award letter, the “Company” refers to
Avnet and its subsidiaries.

2.



VESTING AND PERFORMANCE

Subject to the provisions of these Standard Terms and Conditions, 25% of the
Incentive Stock Units will vest on the first business day of January in each of
2017 through 2020.    Upon the vesting, one share of Stock shall be issuable for
each Incentive Stock Unit that vests.  Thereafter, Avnet shall transfer such
Stock to the Participant.  Such transfer shall occur during the Participant’s
tax year in which vesting occurs, as soon as practicable after the satisfaction
of all required tax withholding obligations, securities law registration and
other requirements, and applicable stock exchange listing. 

The Participant shall not acquire or have any rights as a shareholder of Avnet
by virtue of these Standard Terms and Conditions (or the Award evidenced
thereby) until the shares of Stock issuable pursuant to this Award are actually
issued and delivered to the Participant in accordance with the terms of the Plan
and these Standard Terms and Conditions.

3.



TERMINATION OF EMPLOYMENT OR SERVICE

Except as provided below with respect to death or Retirement (as such term is
defined below), if the Participant ceases to be employed by, or ceases providing
services to, the Company for any reason before the Incentive Stock Units have
vested pursuant to Paragraph 2, the Participant shall immediately forfeit all of
the Incentive Stock Units without consideration therefor. This Section 3 shall
apply to a Participant who has not provided services to the Company for twelve
consecutive months due to long-term disability leave.



 



--------------------------------------------------------------------------------

 

 

4.



DEATH

If the Participant’s employment with the Company terminates by reason of the
Participant’s death, the Incentive Stock Units shall become immediately and
fully vested and payable, and one share of Stock shall be issued for each
Incentive Stock Unit on a date determined by the Company, which date shall be no
later than 90 days after the Participant’s death.

5.



RETIREMENT

If the Participant’s employment or service with the Company terminates by reason
of Retirement on or after the one-year anniversary of the Grant Date and before
the Award has become fully vested, the Incentive Stock Unit shall continue to
vest in accordance with the schedule prescribed by Paragraph 2 (subject to
acceleration in the event of death pursuant to Paragraph 4).  One share of Stock
shall be delivered with respect to each vested Incentive Stock Unit at the time
prescribed by Paragraph 2 or Paragraph 4, as applicable. For purposes hereof, a
cessation of employment will be treated as a “Retirement” if (and only if) (a)
the cessation of employment occurs after (I) the Participant has attained at
least age 55 and been credited with at least five years of service with the
Company and (II) the combination of the Participant’s age plus years of service
is no less than 65; and (b) the Participant has signed a non-competition
agreement in a form acceptable to the Company. 

6.



TAXES

The Participant acknowledges that Incentive Stock Units and shares of Stock
provided under this Agreement are subject to income and employment tax
withholding obligations and that, in some cases, withholding obligations will
arise before shares are deliverable.  The Participant shall make arrangements
satisfactory to the Company for satisfying such withholding obligations.  For
Participants residing in the United States, Canada, Austria, Ireland, Germany,
and the United Kingdom, Avnet will issue “net shares,” meaning that shares will
be withheld to cover estimated withholding tax liability.  Participants residing
in other countries are subject to the laws of the appropriate tax jurisdiction.
No provision of the Plan, the award letter, or these Standard Terms and
Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility of the Participant to pay any income, employment,
excise, or other taxes attributable to an Incentive Stock Unit. 

7.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Incentive Stock Units
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan, and the
rules of construction set forth in the Plan shall also apply to these Standard
Terms and Conditions.

The award letter, these Standard Terms and Conditions, and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Incentive Stock



--------------------------------------------------------------------------------

 

 

Units.  Any prior agreements, commitments, or negotiations concerning the
Incentive Stock Units are superseded.

8.



RESTRICTIONS ON RESALES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued pursuant to the Incentive Stock Units, including (a) restrictions
under an insider trading policy, (b) restrictions designed to delay and/or
coordinate the timing and manner of sales by the Participant and other holders
of awards granted under the Plan, requiring that you acknowledge and accept
these Standard Terms and Conditions, and (c) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

9.



SECTION 409A

These Standard Terms and Conditions shall be interpreted consistent with the
intent to comply with, or be exempt from, the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), such that there are
no adverse tax consequences, interest, or penalties as a result of any amount
paid or payable as a result of the award of the Incentive Stock Units. Any
ambiguity or inconsistency in the provisions of these Standard Terms and
Conditions shall be resolved consistent with such intent. 

If, as of the Participant’s “separation from service” within the meaning of
Section 409A(a)(2)(A)(i) of the Code, as determined by the Company, the
Participant is a “specified employee” (as determined by the Company in
accordance with its guidelines established pursuant to Treas. Reg.
§ 1.409A-1(i)), any amount payable to the Participant upon such separation from
service shall be subject to the six (6) month delay required by
Section 409A(a)(2)(B)(i) of the Code; provided however, that such six (6) month
delay shall not be required with respect to any payment for which the payment
event is not such separation from service or with respect to any payment that is
not subject to Section 409A by reason of the “short-term deferral” rule
described in Treas. Reg. § 1.409A-1(b)(4) or otherwise.

10.



NO ASSIGNMENT

Incentive Stock Units granted under the Plan may not be sold, transferred,
pledged, assigned, exchanged, encumbered, or otherwise alienated or hypothecated
until the Incentive Stock Units have vested and the corresponding shares of
Stock have been issued, except to the limited extent permitted by the Plan and
approved by the Administrator in its sole discretion.

11.



GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or



--------------------------------------------------------------------------------

 

 

otherwise deleted, and the remainder of these Standard Terms and Conditions
shall not be affected except to the extent necessary to reform or delete such
illegal, invalid, or unenforceable provision. 

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered or made
available to the Participant.

Nothing in the Plan, the award letter, these Standard Terms and Conditions, or
any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company’s employ or service or limit in
any way the Company’s right to terminate the Participant’s employment or service
at any time and for any reason.  As this grant was made in the absolute
discretion of management and the Administrator, receipt of this Award does not
confer upon the Participant any right to future awards or participation in any
equity compensation program.

Neither this Award nor any shares of Stock issuable hereunder shall be included
in compensation for purposes of determining the amount payable to or on behalf
of the Participant under any pension, savings, retirement, life insurance,
severance, or other employee or director benefits arrangement of the Company,
unless otherwise determined by the plan sponsor.

The Plan, the award letter, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the award letter, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the award letter, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

 







--------------------------------------------------------------------------------

 

 

(b)

 

AVNET, INC.

STANDARD TERMS AND CONDITIONS FOR
NONQUALIFIED STOCK OPTIONS

These Standard Terms and Conditions for Nonqualified Stock Options (the
“Standard Terms and Conditions”) apply to any Options granted under the Avnet,
Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”) that are identified
as nonqualified stock options and evidenced by a Term Sheet or an action of the
Administrator that refers to these Standard Terms and Conditions.

1.



TERMS OF OPTION

Provided that the Participant has accepted these Standard Terms and Conditions
on or before November 30, 2016,  Avnet, Inc. (“Avnet” or the “Company”) has
granted to the Participant named in the attached Term Sheet a nonqualified stock
option (the “Option”) to purchase up to the number of shares of Avnet's common
stock (the “Stock”) set forth in the Term Sheet, at the purchase price per share
and upon the other terms and subject to the conditions set forth in the Term
Sheet, these Standard Terms and Conditions, and the Plan.  For purposes of these
Standard Terms and Conditions and the Term Sheet, the “Company” refers to Avnet
and its Subsidiaries.

2.



NON-QUALIFIED STOCK OPTION

The Option is not intended to be an incentive stock option under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

3.



EXERCISE OF OPTION

The Option shall not be exercisable as of the grant date set forth in the Term
Sheet (the “Grant Date”).   After the Grant Date, the Option shall be
exercisable only to the extent that it becomes vested in accordance with the
vesting schedule set forth in the Term Sheet, subject to termination or
acceleration as provided in these Standard Terms and Conditions and the
Plan.  If the Participant’s employment with the Company terminates, the Option
shall cease to be exercisable, except to the extent set forth in Section 4,
below. 

The vesting period and/or exercisability of an Option may be adjusted by the
Administrator to reflect the decreased level of employment during any period in
which the Participant is on an approved leave of absence or is employed on a
less than full time basis, provided that the Administrator may take into
consideration any accounting consequences to the Company. 

To exercise the Option (or any part thereof), the Participant shall provide
notice to Avnet, in a form approved by Avnet, specifying the number of whole
shares of Stock Participant wishes to purchase, and shall pay the Exercise Price
for such shares.

The exercise price of the Option (the “Exercise Price”) is set forth in the Term
Sheet.  The Exercise Price and/or any required tax withholding may be paid in
cash or by



--------------------------------------------------------------------------------

 

 

certified or cashiers' check, by “cashless” exercise methods such as direct
share withholding, or by such other method (including transfer of Stock
previously owned by the Participant, or broker-assisted Regulation T
simultaneous exercise and sale), as the Administrator permits in its sole
discretion. Fractional shares may not be exercised. 

Shares of Stock will be issued as soon as practical after exercise; provided,
however, that Avnet shall not be obligated to deliver shares of Stock if (a) the
Participant has not satisfied all applicable tax withholding obligations, (b)
the Stock is not properly registered or subject to an applicable exemption
therefrom, (c) the Stock is not listed on the stock exchanges on which Avnet's
Stock is otherwise listed, or (d) Avnet determines that the exercisability of
the Option or the delivery of shares hereunder would violate any federal or
state securities or other applicable laws.  The Option may be rescinded if
necessary to ensure compliance with federal, state or other applicable
laws.  The Participant shall not acquire or have any rights as a shareholder of
Avnet until shares of Stock issuable upon exercise of the Option are actually
issued and delivered to the Participant in accordance herewith.

4.



EXPIRATION OF OPTION

Except as provided in this Section 4, the Option shall expire and cease to be
exercisable as of the Expiration Date set forth in the Term Sheet. 

A.



If  the Participant’s employment or service with the Company terminates for any
reason other than death, disability, or Retirement (as defined below), the
Option shall immediately expire and cease to be exercisable. 

B.



If the Participant’s employment or service with the Company terminates by reason
of Retirement (as defined below) on or after the one-year anniversary of the
Grant Date and before the Award has become fully vested, the Option shall
continue to vest as set forth in the Term Sheet and these Standard Terms and
Conditions and, subject to the special rules that apply in the event of death
(as set forth in Paragraph D, below), shall remain exercisable until the earlier
of (i) the fifth anniversary of the termination event or (ii) the Expiration
Date (unless such Option shall sooner be surrendered for termination or
expire).  For purposes hereof, a cessation of employment will be treated as a
“Retirement” if (and only if) (a) the cessation of employment occurs after
(I) the Participant has attained at least age 55 and been credited with at least
five years of service with the Company and (II) the combination of the
Participant’s age plus years of service is no less than 65; and (b) the
Participant has signed a non-competition agreement in a form acceptable to the
Company. 

C.



If the Participant’s employment with or service to the Company terminates or
ceases by reason of disability (as determined by the Administrator in its sole
discretion), the Option shall remain exercisable only to the extent vested as of
such cessation of employment or service and shall cease to be exercisable upon
the earlier of (i) three months after the date of the termination event or
(ii) the Expiration Date (unless such Option shall sooner be surrendered for
termination



--------------------------------------------------------------------------------

 

 

or expire).  Unless the provisions of Section 4.B apply, the provisions of this
Section 4.C shall apply to a Participant who has not provided services to the
Company for twelve consecutive months due to long-term disability leave.

D.



If the Participant’s employment or service with the Company terminates by reason
of death or the Participant dies within five years after Retirement from the
Company (as defined above), the Option shall be exercisable only to the extent
vested as of the date of death and shall cease to be exercisable upon the
earliest of (i) the first anniversary of the Participant’s death, (ii) the
Expiration Date, or (iii) the fifth anniversary of the Participant’s termination
date, as set forth in Paragraph B, above.    

 

5.



RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued as a result of the exercise of the Option, including (a)
restrictions under an insider trading policy, (b) restrictions designed to delay
and/or coordinate the timing and manner of sales by the Participant and other
optionholders, (c) requiring that you acknowledge and accept these Standard
Terms and Conditions and the Term Sheet, and (d) restrictions as to the use of a
specified brokerage firm for such resales or other transfers.

6.



TAXES

The Participant acknowledges that the delivery of shares of Stock following
exercise of the Option will generally give rise to a withholding tax obligation,
and that the issuance of shares of Stock hereunder is conditioned on timely
satisfying such withholding obligation.  The Participant shall make arrangements
satisfactory to the Company for satisfying such withholding obligations.  The
Administrator, in its sole discretion, may allow the Participant to satisfy all
or part of such tax obligation through withholding of shares of Stock otherwise
issuable to the Participant; the Participant transferring to Avnet nonrestricted
shares of Stock previously owned by the Participant; and/or allowing the
Participant to engage in a broker-assisted Regulation T simultaneous exercise
and sale.  No provision of the Plan, the Term Sheet, or these Standard Terms and
Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility of the Participant to pay any income, employment,
excise, or other taxes attributable to the grant or exercise of the Option or
the disposition of the underlying shares.

7.



NON-TRANSFERABILITY OF OPTION

Except to the extent permitted by Section 4.D and this Section 7, the Option
shall be exercisable during the Participant's lifetime only by the
Participant.  The Option may not be sold, transferred, pledged, assigned,
exchanged, encumbered, or otherwise alienated or hypothecated, except (i) by
testamentary disposition by the Participant or the laws of



--------------------------------------------------------------------------------

 

 

descent and distribution, or (ii) to the extent otherwise permitted by the Plan,
if (and only if) approved by the Administrator in its sole discretion.

8.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the Option shall be subject
to the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan, and the rules of construction set
forth in the Plan shall also apply to these Standard Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
Option.  Any prior agreements, commitments, or negotiations concerning the
Option are superseded.

9.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Stock allocated
or reserved for the purpose of the Plan or subject to the Term Sheet or these
Standard Terms and Conditions, except as to such shares of Stock, if any, that
have been issued to such person upon exercise of the Option or any part of
it.  Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions,
or any other instrument executed pursuant to the Plan shall confer upon the
Participant any right to continue in the Company's employ or service or limit in
any way the Company's right to terminate the Participant's employment or service
at any time and for any reason.  As this grant was made in the absolute
discretion of management and the Administrator, receipt of these Options does
not confer upon the Participant any right to future awards or participation in
any equity compensation program.

Neither the Award of this Option nor any shares of Stock issuable pursuant
thereto shall be included in compensation for purposes of determining the amount
payable to or on behalf of the Participant under any pension, savings,
retirement, life insurance, or other employee or director benefits arrangement
of the Company, unless otherwise determined by the plan sponsor.

10.



GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.





--------------------------------------------------------------------------------

 

 

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet's most recent annual report to its shareholders has been delivered to the
Participant. 

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

 





--------------------------------------------------------------------------------

 

 

 

(c)



AVNET, INC.

 

TERMS AND CONDITIONS FOR

NONQUALIFIED STOCK OPTIONS
GRANTED UNDER THE SHAREHOLDER VALUE INCENTIVE PLAN

These Terms and Conditions apply to non-qualified performance-based stock
options (the “Options”) granted under the Shareholder Value Incentive Plan
(“SVIP”).  The SVIP is a one-time program related to Avnet’s transformation
project.  The Options are granted under the Avnet, Inc. 2013 Stock Compensation
and Incentive Plan (the “Option Plan”). 

 

1.



TERMS OF OPTIONS

Provided that the Participant has accepted these Terms and Conditions on or
before March 31, 2017, Avnet, Inc. (“Avnet” or the “Company”) has granted to the
Participant named in the attached Term Sheet the Options,  each of which gives
the Participant a right to purchase one share of Avnet Stock at the price set
forth in the Term Sheet (the “Exercise Price”), subject to the conditions set
forth in the Term Sheet, these Terms and Conditions, and the Option Plan.  For
purposes of these Terms and Conditions and the Term Sheet, the “Company” refers
to Avnet and its subsidiaries.    

The Options are not intended to be incentive stock options under Section 422 of
the Internal Revenue Code of 1986, as amended (the “Code”).

2.



VESTING

The Options shall not be exercisable as of the grant date set forth in the Term
Sheet (the “Grant Date”).  After the Grant Date, the Options shall be
exercisable only to the extent vested (and not expired).  The number of Options
that are vested on any date shall be (a) the number of Options specified on the
Term Sheet times (b) the Participant’s Time-Based Percentage times (c) the
Participant’s Performance Percentage (each described below).

Time-Based Percentage.  The Participant’s Time-Based Percentage on any date
shall be as follows:

Time-Based Percentage

Time-Based Percentage

Before December 31, 2018

0%

On December 31, 2018

60%

As of the end of Fiscal Year 2019

100%

 

Performance Percentage.  The Participant’s Performance Percentage shall be a
percentage between 0% and 150% of the target number of Options awarded,
determined solely by the Option Plan’s Administrator, based on the formula set
forth in Exhibit A.  The Administrator retains discretion to adjust the
Participant’s Performance Percentage lower than the formula amount.  The
Administrator’s determination of the Participant’s Performance Percentage
(including any adjustment thereto) shall be final and binding on the
Participant.

3.



EXERCISE OF OPTION

To exercise an Option, the Participant shall provide notice to Avnet, in a form
approved by Avnet, specifying the number of Options the Participant wishes to
exercise (i.e., the number of whole shares of Stock the Participant wishes to
purchase), and shall pay the Exercise Price for

 

--------------------------------------------------------------------------------

 

 

 

such shares.  The Exercise Price and/or any required tax withholding may be paid
in cash or by certified cashier’s check, by “cashless” exercise methods such as
direct share withholding, or by such other method (including transfer of Stock
previously owned by the Participant, or broker-assisted Regulation T
simultaneous exercise and sale) as the Option Plan’s Administrator permits in
its sole discretion.  Fractional shares may not be exercised.

Shares of Stock will be issued as soon as practical after exercise; provided,
however, that Avnet shall not be obligated to deliver shares of Stock if (a) the
Participant has not satisfied all applicable tax withholding obligations,
(b) the Stock is not properly registered or subject to an applicable exemption
therefrom, (c) the Stock is not listed on the stock exchange(s) on which Avnet’s
Stock is otherwise listed, or (d) Avnet determines that the exercisability of
the Options or the delivery of shares hereunder would violate any federal or
state securities or other applicable laws.  The Options may be rescinded if
necessary to ensure compliance with federal, state, or other applicable
laws.  The Participant shall not acquire or have any rights as a shareholder of
Avnet until shares of Stock issuable upon exercise of the Options are actually
issued and delivered to the Participant in accordance herewith.

4.



EXPIRATION OF OPTIONS

The Options shall expire and cease to be exercisable as of the earlier of
January 2, 2027 (the “Expiration Date”) or the date set forth below.  Options
that are not vested upon the Participant’s termination of employment with the
Company shall be forfeited.

A.



If  the Participant’s employment with the Company terminates for any reason, the
Options shall immediately expire and cease to be exercisable, except as
otherwise provided in Paragraphs B (Retirement), C (disability), and D (death),
below. 

B.



If the Participant’s employment with the Company terminates by reason of
Retirement (as defined below), the vested Options (if any) shall remain
exercisable only until the earlier of (i) the fifth anniversary of the
termination event, subject to Paragraph D, below, in the case of death, or
(ii) the Expiration Date (unless such Options shall sooner be surrendered for
termination or expire).  For purposes hereof, a cessation of employment will be
treated as a “Retirement” if (and only if) (a) the cessation of employment
occurs after (I) the Participant has attained at least age 55 and been credited
with at least five years of service with the Company and (II) the combination of
the Participant’s age plus years of service is no less than 65; and (b) the
Participant has signed a non-competition agreement in a form acceptable to the
Company. 

C.



If the Participant’s employment with the Company terminates or ceases by reason
of disability (as determined by the Administrator in its sole discretion), the
vested Options (if any) shall remain exercisable only until the earlier of
(i) three months after the date of the termination event or (ii) the Expiration
Date (unless such Options shall sooner be surrendered for termination or
expire).  Unless the provisions of Section 4.B apply, the provisions of this
Section 4.C shall apply to a Participant who has not provided services to the
Company for twelve consecutive months due to long-term disability leave.

D.



If the Participant’s employment with the Company terminates by reason of death
or the Participant dies within five years after Retirement from the Company (as
described above), the vested Options (if any) shall remain exercisable only
until the earliest of (i) the first anniversary of the Participant’s death,
(ii) the Expiration Date, or (iii) the fifth

 

--------------------------------------------------------------------------------

 

 

 

anniversary of the Participant’s termination date, as set forth in Paragraph B,
above.    

5.



RESTRICTIONS ON RESALES OF OPTION SHARES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued as a result of the exercise of the Options, including
(a) restrictions under an insider trading policy, (b) restrictions designed to
delay and/or coordinate the timing and manner of sales by the Participant and
other optionholders,  (c) requiring that the Participant acknowledge and accept
these Terms and Conditions and the Term Sheet, and (d) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.

6.



TAXES

The Participant acknowledges that the delivery of shares of Stock following
exercise of Options will generally give rise to a withholding tax obligation,
and that the issuance of shares of Stock hereunder is conditioned on timely
satisfying such withholding obligation.  The Participant shall make arrangements
satisfactory to the Company for satisfying such withholding obligations.  The
Administrator, in its sole discretion, may allow the Participant to satisfy all
or part of such tax obligation through withholding of shares of Stock otherwise
issuable to the Participant; the Participant transferring to Avnet nonrestricted
shares of Stock previously owned by the Participant; and/or allowing the
Participant to engage in a broker-assisted Regulation T simultaneous exercise
and sale.  No provision of the Option Plan, the Term Sheet, or these Terms and
Conditions shall be construed to transfer to the Company or any of its
affiliates any responsibility of the Participant to pay any income, employment,
excise, or other taxes attributable to the grant or exercise of the Options or
the disposition of the underlying shares.

7.



Compensation recoupment Policy

The Options and Shares delivered upon exercise of the Options (or, if greater,
the value recognized upon exercise) shall be subject to the terms and conditions
of the Company’s compensation recoupment or clawback policy, as in effect and
amended from time to time, including disgorgement or repayment to the extent
required by such policy. 

8.



NON-TRANSFERABILITY

Except to the extent permitted by Section 4.D (death), the Options shall be
exercisable only during the Participant’s lifetime and only by the
Participant.  Options granted under the Option Plan may not be sold,
transferred, pledged, assigned, exchanged, encumbered, or otherwise alienated or
hypothecated, except to the limited extent permitted by the Option Plan and
approved by the Administrator in its sole discretion.

9.



LIMITATION OF INTEREST IN SHARES SUBJECT TO OPTION

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Stock allocated
or reserved for the purpose of the Option Plan or subject to the Term Sheet or
these Terms and Conditions, except as to such shares of Stock, if any, that have
been issued to such person upon exercise of the Options.  Nothing in the SVIP,
the Option Plan, the Term Sheet, these Terms and Conditions, or any other
instrument related to the SVIP or the Option Plan shall confer upon the
Participant any right to continue in the Company's employ or limit in any way
the Company's right to terminate the Participant's employment at any time and
for any reason.  As the SVIP is a one-time program and this grant was made in
the absolute discretion of management and the Administrator, receipt of these
Options does not confer upon the Participant any right to future awards or
participation in any equity compensation program.



 

--------------------------------------------------------------------------------

 

 

 

Neither the Award of the Options nor any shares of Stock issuable pursuant
thereto shall be included in compensation for purposes of determining the amount
payable to or on behalf of the Participant under any pension, savings,
retirement, life insurance, or other employee or director benefits arrangement
of the Company, unless otherwise determined by the plan sponsor.

10.



GENERAL

If any provision of these Terms and Conditions is declared to be illegal,
invalid, or otherwise unenforceable by a court of competent jurisdiction, such
provision shall be reformed, if possible, to the extent necessary to render it
legal, valid, and enforceable, or otherwise deleted, and the remainder of these
Terms and Conditions shall not be affected except to the extent necessary to
reform or delete such illegal, invalid, or unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Terms and
Conditions, nor shall they affect its meaning, construction, or effect.

These Terms and Conditions shall inure to the benefit of and be binding upon the
parties hereto and their respective permitted heirs, beneficiaries, successors,
and assigns.

The Participant acknowledges that a copy of the Option Plan, the Option Plan
prospectus, and Avnet’s most recent annual report to its shareholders has been
delivered to the Participant.

The Option Plan, the Term Sheet, and these Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Option Plan, the Term Sheet, and these Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Option Plan, the Term Sheet, and these Terms and
Conditions; all such determinations shall be binding upon the Participant.

11.



THE OPTION PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Terms and Conditions, the Options shall be subject to the
terms of the Option Plan, which are incorporated into these Terms and Conditions
by this reference.  Capitalized terms not otherwise defined herein shall have
the meaning set forth in the Option Plan, and the rules of construction set
forth in the Option Plan shall also apply to these Terms and Conditions.

The Term Sheet, these Terms and Conditions, and the Option Plan constitute the
entire understanding between the Participant and the Company regarding the
Options.  Any prior agreements, commitments, or negotiations concerning the
Options are superseded.

 



 

--------------------------------------------------------------------------------

 

 

 

(d)

 

AVNET, INC.

2013 STOCK COMPENSATION AND INCENTIVE PLAN

STANDARD TERMS AND CONDITIONS FOR

PERFORMANCE SHARE UNITS

FISCAL 2017 - FISCAL 2019 PERFORMANCE PERIOD

 

These Standard Terms and Conditions for Performance Share Units (the “Standard
Terms and Conditions”) apply to any Performance Share Units (“PSUs”) granted
under the Avnet, Inc. 2013 Stock Compensation and Incentive Plan (the “Plan”)
for the Fiscal 2017 through Fiscal 2019 Performance Period (as defined below)
that are identified as performance share units (or performance stock units or
PSUs) and evidenced by a Term Sheet or an action of the Administrator that
refers to these Standard Terms and Conditions.

 

1.TERMS OF PSUs

Provided that the Participant has accepted these Standard Terms and Conditions
on or before November 30, 2016, Avnet, Inc. (“Avnet”) has granted to the
Participant named in the attached Term Sheet (the “Term Sheet”) PSUs, subject to
the conditions set forth in the Term Sheet, these Standard Terms and Conditions,
and the Plan.  For purposes of these Standard Terms and Conditions and the Term
Sheet, the “Company” refers to Avnet and its subsidiaries.

2.



VESTING AND PERFORMANCE

The number of PSUs that become vested shall be determined based upon performance
over a 3-year performance cycle, beginning as of July 3, 2016, and ending on
June 29, 2019 (the “Performance Period”).  Except as set forth elsewhere in
these Standard Terms and Conditions, the vesting of the PSUs is subject to
(a) the Participant remaining continuously employed by, or in the service of,
the Company from the Grant Date through the last day of the 3-year Performance
Period (as described in Section 3, below), and (b) Avnet achieving the annual
relative economic profit performance (“Annual Relative EP”) and return on
capital employed (“ROCE”) goals set forth below, as modified by relative total
shareholder return performance (“Relative TSR”).  For purposes hereof:

·



“Annual Relative EP” means, with respect to each fiscal year in the Performance
Period, Avnet’s economic profit per dollar of average capital for such fiscal
year as compared to the economic profit per dollar of average capital of the
companies in the S&P SuperComposite Technology Distributors Index--Sub-Industry
Index, excluding Avnet (see Exhibit A) (the “Distributors Index”). 

·



“Economic profit” for a business means adjusted operating income (as used in the
Company’s securities filings) after tax (assuming an effective tax rate of 35%),
less a capital charge of 10% on the amount of capital invested in the business. 

·



“ROCE” means Avnet’s tax effected adjusted operating income divided by the
monthly average balances of interest-bearing debt and equity (including the
impact of adjustments to operating income discussed above) less cash and cash
equivalents. 

·



“Relative TSR” means the percentile rank (from 0%ile for the lowest to 100%ile
for the highest) of Avnet’s Total Shareholder Return compared to the individual
total shareholder return of each company in the S&P MidCap 400 Information
Technology Index, including Avnet, over the 3-year Performance Period (the
“Technology Index”).



 

--------------------------------------------------------------------------------

 

 

 

·



“Total Shareholder Return” means, for each company in the Technology Index, the
percentage calculated using the following formula:

Average stock price at end of period – average stock price at start of period +
dividends

Average stock price at start of period

A company’s average stock price at the start of the relevant period shall equal
its 30-trading day average immediately before and including the start day, and a
company’s average stock price at the end of the relevant period shall equal its
30-trading day average immediately before and including the end day of the
applicable period.

Performance Goals.  The number of PSUs that become vested under this award
(subject to satisfying the service conditions) shall equal the sum of (i) the
Annual Relative EP portion, plus (ii) the ROCE portion, each multiplied by (iii)
the TSR Modifier.

(i)Annual Relative EP Portion.  The Annual Relative EP portion equals one-third
of the annual Earned EP Percentage (described below) for each fiscal year,
multiplied by the Target Number of Shares set forth in the Term Sheet,
multiplied by 50%.  The calculation includes the following elements (before
adjustment for Relative TSR):

·



The annual Earned EP Percentage for each year shall be a percentage ranging from
0% to 200%, according to the following matrix:

 

 

 

 

 

 

Annual Relative EP

-10%

-5%

0%

+5%

+10%

Annual Earned EP Percentage

0%

50%

100%

150%

200%

 

·



If Avnet’s Annual Relative EP for a year is between two achievement levels set
forth in the table above, the annual Earned EP Percentage for the fiscal year
shall be determined by linear interpolation.

·



The Participant’s total Earned EP Percentage will be one-third of the annual
Earned EP Percentages for each fiscal year, as follows:

 

 

 

Total Earned EP Percentage

Fiscal 2017 Earned EP Percentage x 1/3 +

 

Fiscal 2018 Earned EP Percentage x 1/3 +

 

Fiscal 2019 Earned EP Percentage x 1/3

·



The Participant’s Annual Relative EP portion equals the Participant’s total
Earned EP Percentage times the Target Number of Shares times 50%.

(ii)ROCE.  The ROCE portion (before adjustment for Relative TSR) equals the
Earned ROCE Percentage (described below) for the three-year Performance Period,
multiplied by the Target Number of Shares set forth in the Term Sheet,
multiplied by 50%.  The Earned ROCE Percentage shall be a percentage ranging
from 0% to 200%, according to the following matrix:

 

 

 

 

 

 

ROCE Achievement

<10.65%

10.65%

11.33%

11.67%

12.00%

Earned ROCE Percentage

0%

40%

100%

150%

200%

 



 

--------------------------------------------------------------------------------

 

 

 

If Avnet’s actual ROCE achievement to financial plan is between two achievement
levels set forth in the table above, the Earned ROCE Percentage shall be
determined by linear interpolation. 

 

(iii) TSR Modifier.  Each of the total Earned EP Percentage and the Earned ROCE
Percentage shall be modified by the TSR Modifier (described below) for the
three-year Performance Period.  The TSR Modifier shall be a factor, ranging from
0.8 to 1.2, according to the following matrix:

 

 

 

 

Relative TSR
(Percentile Rank)

≤30%ile

50%ile

≥75%ile

TSR Modifier

0.8

1.0

1.2

 

If Avnet’s TSR Modifier percentile rank is between two achievement levels set
forth in the table above, the TSR Modifier shall be determined by linear
interpolation. 

(iv)Administrator’s Determination.  The Administrator shall determine the total
Earned EP Percentage, Earned ROCE Percentage, TSR Modifier, and number of PSUs
that become vested in its sole discretion; provided that if the Participant is a
“covered employee” under Section 162(m) of the Internal Revenue Code of 1986, as
amended (the “Code”), the level of achievement shall be determined in a manner
that satisfies the requirements under Section 162(m) of the Code for
performance-based compensation and shall be evidenced by written certification
of the Compensation Committee of Avnet’s Board of Directors. 

Except as expressly provided otherwise in Sections 4 and 5 herein below, any
PSUs that do not vest in accordance with the foregoing shall be forfeited
without consideration.

Payout.  Following the vesting of all or a portion of the PSUs, one share of
Avnet common stock (“Stock”) shall be issuable for each PSU that vests (the “PSU
Shares”).  Thereafter, Avnet shall transfer such PSU Shares to the
Participant.  Such transfer shall occur as soon as practicable after the end of
the 3-year Performance Period and satisfaction of all required tax withholding
obligations, securities law registration, and other requirements, and applicable
stock exchange listing, and in any event no later than December 31st of the
calendar year in which the 3-year Performance Period ends. 

No fractional shares shall be issued with respect to vesting of PSUs. 

The Participant shall not acquire or have any rights as a shareholder of Avnet
by virtue of these Standard Terms and Conditions (or the Award evidenced
thereby) until the PSU Shares issuable pursuant to this Award are actually
issued and delivered to the Participant in accordance with the terms of the Plan
and these Standard Terms and Conditions.

3.



TERMINATION OF EMPLOYMENT OR SERVICE

Except as provided below with respect to death, disability, or Retirement (as
defined below), if the Participant ceases to be employed by or in the service of
the Company for any reason before the end of the 3-year Performance Period, the
Participant shall immediately forfeit all of the PSUs without consideration.



 

--------------------------------------------------------------------------------

 

 

 

4.



DEATH OR DISABILITY OF PARTICIPANT

If the Participant’s employment with or service to the Company terminates or
ceases by reason of the Participant’s death or disability (as determined by the
Administrator in its sole discretion), the Participant shall vest in a pro-rata
share of the PSUs equal to the number of PSUs that would have become vested had
the Participant remained continuously employed by, or provided services to, the
Company through the end of the 3-year Performance Period (based on Avnet’s
performance through the end of the 3-year Performance Period), multiplied by a
fraction, the numerator of which is the number of full calendar quarters in the
Performance Period that have been completed as of the date of death or
disability, and the denominator of which is 12.  If a Participant on long-term
disability leave does not provide services to the Company for 12 consecutive
months, the pro-ration described in this Section 4 shall apply (as if such
Participant terminated employment on the first anniversary of such long-term
disability leave); provided that if the Participant qualifies for Retirement (as
described in Section 5, below) before the end of such 12 consecutive month
period, vesting shall be determined in accordance with Section 5, below. The
number of PSU Shares payable (before application of the pro-ration rule set
forth in this Section 4) and the timing of the transfer of such PSU Shares shall
be determined in accordance with Section 2, above (without regard to the service
requirement set forth therein).  All non-vested PSUs shall be forfeited. 

5.



RETIREMENT

If the Participant’s employment or service with the Company terminates by reason
of Retirement (as defined herein) on or after the one-year anniversary of the
Grant Date and before the Award has become fully vested, the Participant shall
vest in the PSUs equal to the number of PSUs that would have become vested had
the Participant remained continuously employed by the Company through the end of
the 3-year Performance Period (based on Avnet’s relative performance through the
end of the 3-year Performance Period).  For purposes hereof, a cessation of
employment will be treated as a “Retirement” if (and only if) (a) the cessation
of employment occurs after (I) the Participant has attained at least age 55 and
been credited with at least five years of service with the Company and (II) the
combination of the Participant’s age plus years of service is no less than 65;
and (b) the Participant has signed a non-competition agreement in a form
acceptable to the Company.  The number of PSU Shares payable and the timing of
the transfer of such PSU Shares shall be determined in accordance with Section
2, above (without regard to the service requirement set forth therein).  All
non-vested PSUs shall be forfeited.

 

6.



TAXES

The Participant acknowledges that the delivery of PSU Shares will generally give
rise to a withholding tax obligation, and that the issuance of shares of Stock
hereunder is conditioned on timely satisfying such withholding obligation.  The
Participant shall make arrangements satisfactory to the Company for satisfying
such withholding obligations.  For Participants residing in the United States,
Canada, Austria, Ireland, Germany, and the United Kingdom, Avnet will issue “net
shares,” meaning that shares will be withheld to cover the estimated withholding
tax liability. Participants residing in other countries are subject to the laws
of the appropriate tax jurisdiction.

These Standard Terms and Conditions shall be interpreted consistently with the
intent to comply with, or be exempt from, the requirements of Section 409A of
the Code, such that there are no adverse tax consequences, interest, or
penalties as a result of any amount paid or payable as a result of the award of
the PSUs. Any ambiguity or inconsistency in the provisions of these Standard
Terms and Conditions shall be resolved consistent with such intent. 

No provision of the Plan, the Term Sheet, or these Standard Terms and Conditions
shall be construed to transfer to the Company or any of its affiliates any
responsibility of the Participant to pay any income, employment, excise, or
other taxes attributable to a PSU. 



 

--------------------------------------------------------------------------------

 

 

 

7.



THE PLAN; DEFINED TERMS; ENTIRE AGREEMENT

In addition to these Standard Terms and Conditions, the PSUs shall be subject to
the terms of the Plan, which are incorporated into these Standard Terms and
Conditions by this reference.  Capitalized terms not otherwise defined herein
shall have the meaning set forth in the Plan, and the rules of construction set
forth in the Plan shall also apply to these Standard Terms and Conditions.

The Term Sheet, these Standard Terms and Conditions, and the Plan constitute the
entire understanding between the Participant and the Company regarding the
PSUs.  Any prior agreements, commitments, or negotiations concerning the PSUs
are superseded.

8.



RESTRICTIONS ON RESALES

The Company may impose such restrictions, conditions, and limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any shares of
Stock issued pursuant to the PSUs, including (a) restrictions under an insider
trading policy, (b) restrictions designed to delay and/or coordinate the timing
and manner of sales by the Participant and other holders of awards granted under
the Plan, (c) requiring that the Participant acknowledge and accept these
Standard Terms and Conditions and the Term Sheet, and (d) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.

9.



NO ASSIGNMENT

PSUs granted under the Plan may not be sold, transferred, pledged, assigned,
exchanged, encumbered, or otherwise alienated or hypothecated until after the
PSUs have vested and the corresponding shares of Stock have been issued, except
to the limited extent, if at all, permitted by the Plan and approved by the
Administrator in its sole discretion.

10.



GENERAL

If any provision of these Standard Terms and Conditions is declared to be
illegal, invalid, or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid, and enforceable, or otherwise deleted, and
the remainder of these Standard Terms and Conditions shall not be affected
except to the extent necessary to reform or delete such illegal, invalid, or
unenforceable provision.

The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction, or
effect.

These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors, and assigns.

The Participant acknowledges that a copy of the Plan, the Plan prospectus, and
Avnet’s most recent annual report to its shareholders has been delivered to the
Participant.

Nothing in the Plan, the Term Sheet, these Standard Terms and Conditions, or any
other instrument executed pursuant to the Plan shall confer upon the Participant
any right to continue in the Company’s employ or service or limit in any way the
Company’s right to terminate the Participant’s employment or service at any time
and for any reason.  As this grant was made in the absolute discretion of
management and the Administrator, receipt of this Award does not confer upon the
Participant any right to future awards or participation in any equity
compensation program.



 

--------------------------------------------------------------------------------

 

 

 

Neither this Award nor any shares of Stock issuable hereunder shall be included
in compensation for purposes of determining the amount payable to or on behalf
of the Participant under any pension, savings, retirement, life insurance,
severance, or other employee or director benefits arrangement of the Company,
unless otherwise determined by the plan sponsor.

The Plan, the Term Sheet, and these Standard Terms and Conditions shall be
governed, construed, interpreted, and administered solely in accordance with the
laws of the state of New York, without regard to principles of conflicts of law.

All questions arising under the Plan, the Term Sheet, and these Standard Terms
and Conditions shall be decided by the Administrator in its total and absolute
discretion.  It is expressly understood that the Administrator is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Plan, the Term Sheet, and these Standard Terms and
Conditions; all such determinations shall be binding upon the Participant.

 

 

--------------------------------------------------------------------------------